Citation Nr: 0121731	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-22 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from February 1953 until 
February 1956.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  A January 1972 BVA decision denied service connection for 
a herniated nucleus pulposus, operated, and infection at the 
intervertebral space between L-4 and L-5 (lumbar disc 
disorder).

2.  The evidence added to the record subsequent to the 
January 1972 BVA decision, when viewed in the context of the 
entire record, is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a back disorder.


CONCLUSIONS OF LAW

1.  The BVA's January 1972 decision denying entitlement to 
service connection for a lumbar disc disorder is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2000).  

2.  The evidence received subsequent to the BVA's January 
1972 denial is new and material, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for a back disorder have been met.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a back 
disorder on the basis that he has submitted new and material 
evidence.  The veteran contends that he currently has a back 
disorder, to include osteomyelitis, which had its onset 
during his active service.  The Board observes that the 
veteran's claim of service connection for this disorder was 
previously denied in a January 1972 final BVA decision.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2000).  In September 1999, the veteran submitted a 
request to reopen his claim for service connection for a back 
disorder.

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West Supp. 2001)(eliminates the 
concept of a well-grounded claim).

During the pendency of this appeal there was a significant 
change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001).  While the VCAA does 
not serve as a basis to reopen a claim (unless new and 
material evidence is presented), the law does include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board finds that the RO has informed the veteran of the 
evidence needed both to reopen his claim and to establish 
service connection.  Recently, the veteran was issued a 
Statement of the Case in May 2000, which set forth the basis 
for denial of his claim, and explained the evidence necessary 
to substantiate the claim.  Under these circumstances, the 
Board finds that although the RO has not had an opportunity 
to apply the VCAA to this case, the requirements under the 
law essentially have been satisfied, and the Board will 
proceed with appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

As noted earlier, the veteran claims he is entitled to 
service connection for a back disorder.  Service connection 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See generally 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease or disorder diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  

The specific issue denied by the Board in the January 1972 
decision was characterized as a herniated nucleus pulposus, 
operated, and infection at the intervertebral space between 
L-4 and L-5.  The Board's denial was predicated on a lack of 
evidence to establish that a lumbar disc disorder was 
incurred or aggravated in service.  The Board also concluded 
that there was insufficient evidence to grant service 
connection as proximately due to the veteran's service-
connected kidney disability, for which he was assigned a 100 
percent rating from April 1969.

The evidence available to the Board at the time of the 
January 1972 decision included service medical records dating 
from 1954 to 1956, which reflected subjective complaints of 
back pain.  A summary report dated in February 1955 indicates 
that the veteran had a history of low back pain from lifting 
in March 1953.  The veteran reported that the pain had 
subsided completely, but in May 1954, he noted the onset of a 
dull pain in his left flank.  The pain was accompanied by 
dysuria and diurnal frequency.  The veteran was hospitalized 
from December 1954 to February 1955.  The final diagnoses 
were calculus, left kidney, and hydronephrosis, left, due to 
a stricture at the ureteropelvic junction.  In September 
1955, the veteran underwent a left nephrectomy, or kidney 
removal.  The veteran's service separation examination 
report, dated in February 1956, is completely negative for 
any references to back pain, or a back disorder.  

Also of record at the time of the January 1972 BVA decision 
was a post-service hospital report from Muskogee General 
Hospital relating to a laminectomy performed in 1969.  
According to that record, the veteran was admitted to the 
hospital with a "history of having had a back injury while 
in the Armed Forces when he also had an injury to his left 
kidney necessitating the removal of the left kidney."  The 
record also contained a letter dated in November 1969 from 
private physician William S. Dandridge, M.D., expressing the 
opinion that the veteran had a disability to the spine, which 
was secondary to the kidney inflammatory reaction and the 
secondary hematogenous infection in the lumbar spine in the 
site of the laminectomy.  Finally, the evidence associated 
with the file at the time of the January 1972 BVA decision 
included VA examination reports dated 1969 and 1970.

The evidence associated with the claims file subsequent to 
the January 1972 BVA decision includes an undated letter from 
James D. Harris, D.O., and a May 1998 letter from Richard R. 
Jesudass, M.D.  The letter from Dr. Harris states that the 
veteran had "bouts of osteomyelitis to his spinal area 
starting in 1954, with reoccurrence in 1969."  The letter 
from Dr. Jesudass notes the veteran's increasing difficulty 
in controlling his bowels and bladder, which was attributed 
to the veteran's spinal disorder.  The record also contains 
copies of VA outpatient treatment records dated from April 
1975 to November 1978.  A November 1978 VA record contains an 
assessment of back pain secondary to a surgical procedure on 
the right kidney, secondary to pyelonephritis, secondary to a 
laminectomy.

Based on the foregoing evidence, the Board finds that new and 
material evidence sufficient to reopen the veteran's claim 
for entitlement to service connection for a back disorder has 
been submitted.  The evidence missing at the time of the 
January 1972 BVA decision was evidence to establish an 
incurrence or aggravation of a back disorder in service, or 
to establish a proximate relationship between a current back 
disorder and the veteran's service-connected kidney 
disability, or any other incident of service.  With the 
addition of the letter from Dr. Harris, the evidence now 
associated with the file suggests that the veteran had a 
diagnosed back disorder during service, which reoccurred 
after service.  Thus, rendering this evidence new and 
material under 38 C.F.R. § 3.156(a).

More specifically, the letter from Dr. Harris serves to 
establish that the veteran was bothered by spinal problems at 
the time he was in service.  While the service medical 
records already associated with the file contained the 
veteran's subjective complaints of back pain, the letter from 
Dr. Harris provides clinical support (i.e., a diagnosis of 
osteomyelitis) for the veteran's otherwise unsubstantiated 
complaints during service.  Thus, the letter is not 
cumulative and redundant of evidence previously of record.  
Moreover, the letter suggests a relationship between the 
veteran's in-service back disorder and a recurrent back 
disorder following service.  This letter, when viewed in 
conjunction with the November 1978 outpatient treatment 
report which contained an assessment of back pain secondary 
to a surgical procedure on the right kidney, becomes so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Although the November 1978 
VA outpatient treatment report contains a similar conclusion 
as a November 1969 private medical statement from Dr. 
Dandridge, which was of record at the time of the BVA's 1972 
denial, the Board finds that the November 1978 VA record is 
new and material, in that it is serves as evidence to link 
the veteran's present lumbar disc disorder to his service-
connected kidney disability, and it is from a separate source 
than the evidence previously of record.  Therefore, for the 
reasons annunciated above, the Board finds that the veteran 
has met his burden of producing new and material evidence 
sufficient to reopen his claim for service connection, and to 
this extent the appeal is granted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for medial meniscal tear, right knee, 
is reopened, and to that extent the appeal is granted.


REMAND

Prior to considering the veteran's reopen claim on the 
merits, the Board must first make a preliminary determination 
as to whether the RO has satisfied the duty to assist as 
mandated by the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001).  As the 
veteran has presented new and material evidence, the RO's 
obligations under the VCAA expand from that of notifying the 
veteran of the information and evidence necessary to 
substantiate a claim to actively assisting the veteran in the 
development of the claim.  For the reasons discussed below 
the Board finds that before proceeding with disposition of 
this appeal, additional development must be undertaken in 
order to comply with the VCAA. 

In that regard, the Board notes that the veteran contends in 
his substantive appeal that his complete service medical 
records are not associated with the file.  Specifically, the 
veteran maintains that records were missing from his 
treatment at Yokohama Annex Hospital and "Toyoko" General 
Hospital (possibly the veteran meant Tokyo).  While the file 
does contain records from the former, it does not appear that 
the veteran's service medical records contain reports of 
treatment from Toyoko General Hospital.  The Board notes that 
there seems to be treatment records from two different Army 
hospitals in the veteran's service medical records, one of 
which was identified as Yokohoma Annex Hospital, but there is 
no indication as to whether the other hospital is Toyoko 
General Hospital.  The veteran has identified potentially 
relevant documents that do not appear to be of record.  As 
the VA is charged with the continuing duty to assist the 
veteran in the development of his claim, the Board finds that 
an attempt to acquire the records from Toyoko General 
Hospital is necessary in order to fulfill the requirements of 
the VCAA. 

Moreover, the Board finds that it would be helpful to obtain 
any clinical records from James D. Harris, D.O., pertaining 
to treatment of the veteran's back.  The Board notes that the 
statement of record from Dr. Harris is undated, although Dr. 
Harris states that he followed the veteran at the Muskogee 
Veterans Hospital.  Thus, these may be VA records, which are 
constructively part of the record, and should be associated 
with the claims file.  See Bell v. Derwinski, 2 Vet. App. 613 
(1992).  

Finally, the Board finds that a VA examination in this case 
would be helpful to ascertain what type of back disorder the 
veteran presently has, and what relationship, if any, there 
is between a current back disorder and an incident of the 
veteran's active service, and/or his service-connected kidney 
disability.

Accordingly, in light of the foregoing, this case is hereby 
REMANDED to the RO for the following actions:

1.  The RO should review the file and 
ensure that the provisions of the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) are 
met.

2.  The RO should attempt to secure any 
records from Toyoko (Tokyo?) General 
Hospital reflecting treatment for the 
veteran during active service in 1955.  
If the search for such records has 
negative results, the claims file should 
be clearly documented to that effect.  

3.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any other medical providers, 
both VA and non-VA, who have treated him 
for his back disorder, and whose records 
are not yet associated with the claims 
file.  The RO should obtain copies of any 
such records.  The RO should make a 
specific request for any treatment 
records from James D. Harris, D.O., who 
indicated that he followed the veteran at 
the Muskogee Veterans Hospital.  Such 
records should be associated with the 
claims file.  If any records requested 
are unavailable, the claims file should 
be clearly documented to that effect.  

4.  The veteran should be afforded an 
examination by a VA physician to 
ascertain the nature, severity, and 
etiology of any back disorder that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the veteran's service medical 
records, post-service records regarding 
his back and kidney treatment, and the 
undated record from James D. Harris, 
D.O..  Following this review and the 
examination, the examiner is requested to 
offer an opinion as to the following:  1) 
what is the nature (diagnosis) of any 
current back disorder; 2) whether it is 
at least as likely as not (50 percent or 
more) that any current back disorder is 
causally or etiologically related to an 
incident of the veteran's active service; 
and/or 3) whether it is at least as 
likely as not that any current back 
disorder was proximately caused by the 
veteran's service-connected kidney 
disability, characterized as 
"nephrectomy, left, with severe 
pathology in right kidney."  All 
opinions should be supported by a clear 
rationale, and if feasible, a discussion 
of the facts and medical principles 
leading to the examiner's conclusion 
would be helpful to the Board.  Copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals


 



